Citation Nr: 0729252	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  06-12 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss for the period October 13, 1977 through December 
5, 1988.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from November 1954 to 
September 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Milwaukee, 
Wisconsin, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied an initial compensable evaluation 
for bilateral hearing loss.

A hearing before the undersigned sitting was held in March 
2007.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  For the period October 13, 1977 through December 5, 1988 
the veteran's bilateral hearing loss disability was 
manifested by right ear pure tone audiometry decibel loss, 
average not more than 57, none more than 70.

2.  For the period October 13, 1977 through December 5, 1988 
the veteran's bilateral hearing loss disability was 
manifested by left ear pure tone audiometry decibel loss, 
average not more than 79, none more than 90.


CONCLUSION OF LAW

The criteria for a 20 percent rating for bilateral hearing 
loss for the period October 13, 1977 through December 5, 1988 
are met.  38 C.F.R. § 4.87, Table V, Diagnostic Code (DC) 
6289 (1977).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence, dated October 2003, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2006).  The RO notified the 
veteran of: information and evidence necessary to 
substantiate a claim for an initial compensable rating, 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was essentially instructed to submit 
any evidence in his possession that pertained to his claim.  

His claim was substantiated in December 2003 when he was 
granted entitlement to service connection for bilateral 
hearing loss, assigned a 40 percent rating and assigned an 
effective date.  Subsequently, the veteran claimed there was 
error in an earlier rating decision.  The duties to notify 
and assist are not applicable to the appellant's allegations 
of error in prior rating decisions.  See Livesay v. Principi, 
15 Vet. App. 165 (2001).  Error was found and service 
connection was granted from October 13, 1977, and inter alia, 
a noncompensable evaluation was assigned through December 5, 
1988.   

The veteran had not sought a specific disability rating or a 
particular effective date as a part of his original claim.  
As a result of the grant of service connection and the 
assignment of a specific disability rating and effective 
date, section 5103(a) notice was no longer required.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).

The veteran expressed disagreement with the noncompensable 
rating assigned and was issued a statement of the case (SOC) 
in that regard in March 2006.  He appealed the decision in 
April 2006.  Therefore, the Board finds that he was provided 
with the notice required by the VCAA.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records (SMRs) were located and 
associated with the claims file.  All other identified and 
available treatment records have been secured.  The veteran 
submitted several statements and he had a hearing.  Neither 
the veteran nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board is also unaware of any such evidence.  The duties to 
notify and assist have been met.

The veteran's October 1977 service connection claim for 
bilateral hearing loss was denied in an April 1978 rating 
decision.  In December 2003, the veteran's service connection 
claim was reopened and granted, effective August 8, 2003, 
with a 40 percent disability rating.  In January 2004, the 
veteran filed a notice of disagreement related to the 
effective date of service connection.  A May 2004 rating 
decision awarded the veteran a retroactive grant of service 
connection with a non-compensable evaluation for the period 
October 13, 1977 through August 7, 2003 based on a finding of 
clear and unmistakable error (CUE) in the April 1978 rating 
decision.  In October 2004, the veteran filed a notice of 
disagreement related to the non-compensable rating.  A 
February 2006 rating decision assigned a 30 percent 
disability for the period December 6, 1988 through August 7, 
2003.  A non-compensable evaluation was continued for the 
period October 13, 1977 to December 5, 1988.

The present appeal pertains only to the non-compensable 
evaluation for the period October 13, 1977 to December 5, 
1988.  In his August 2005 and April 2006 statements, the 
veteran maintains that if he had been properly awarded 
service connection in 1978, annual examinations would have 
illustrated the basic progression of his hearing loss and the 
non-compensable rating would have likely been changed.  He 
also states that the May 2004 finding of CUE in the April 
1978 rating raises questions as to the accuracy of the entire 
examination and rating process in April 1978.  The veteran 
further notes that evidence of record illustrates that he 
sought care for his hearing problem immediately after 
service.  At the March 2007 Board hearing, the veteran's 
representative requested that an audiologist review the 
records to determine at what point in the appeal period the 
veteran would have been entitled to a compensable rating of 
10 or 20 percent.  (Tr. 3)

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

The May 2004 rating decision granted service-connection for 
bilateral hearing loss assigning a non-compensable evaluation 
for the period October 13, 1977 through December 5, 1988.  In 
an appeal of an initial rating, consideration should be given 
to "staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  However, entitlement to "staged 
ratings" is not an issue in the present case as no 
significant change in severity is shown during the appeal 
period.  Id.

Rating criteria changed two times during the appeal period.  
However, the changes effective September 22, 1978 do not 
appear to be substantive.  Therefore, the Board has 
considered the regulations effective August 9, 1976 and 
December 18, 1987.  As the rating criteria effective August 
9, 1976 are more favorable to the veteran, the Board has 
applied those regulations for the entire period October 13, 
1977 to December 5, 1988.  
Under 38 C.F.R. § 4.87, Table V (1977), evaluations for 
hearing loss range from non-compensable to 80 percent based 
on organic impairment of hearing acuity within the 
conversational voice range (500 to 2000 cycles per second or 
Hertz), as measured by the results of controlled speech 
reception or pure tone audiometry reported as a result of VA 
authorized audiology examinations.  Disability compensation 
for impaired hearing is derived from the application of Table 
V which correlates the average pure tone threshold (derived 
from the sum of the 500, 1000, and 2000 Hertz thresholds 
divided by three).  Table V is used to determine the 
disability rating based on the relationship between the 
values for each ear.  38 C.F.R. § 4.87 (1977).
The veteran was afforded a VA examination in March 1978.  On 
audiometric testing pure tone thresholds, in decibels, were 
as follows:




HERTZ


500
1000
2000
Average
RIGHT
0
5
60
22
LEFT
0
5
80
28

Speech discrimination score was 94 for the right ear and 92 
for the left ear.  However, in his report, the audiologist 
certified only the pure tone thresholds, noting that those 
provided the best estimate of the veteran's organic hearing.  
Therefore, the Board will rely upon the pure tone thresholds 
in its analysis.
Significantly, the above chart reflects that the highest 
right ear threshold is 60 and the highest left ear threshold 
is 80.  Applying these to Table V results in a 20 percent 
rating under Diagnostic Code 6289.  To obtain the next higher 
rating, the veteran would need an average not more than 79 
and no single threshold more than 90 for the better ear; or, 
an average not more than 99 and no single threshold more than 
105 for the poorer ear.  No audiometry report pertinent to 
the appeal period shows s such hearing loss to merit a rating 
higher than 20 percent.

After consideration of all the evidence of record, including 
the testimony, the Board finds that the evidence favors a 20 
percent rating for the appeal period, October 13, 1977 
through December 5, 1988.  

ORDER

A disability rating of 20 percent for bilateral hearing loss 
for the period October 13, 1977 through December 5, 1988 is 
allowed, subject to the regulations pertinent to the 
disbursement of monetary funds.  


____________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


